Case 1:19-cv-09617-KPF Document 67-21 Filed 06/21/21 Page 1 of 4




          EXHIBIT U
         httpW/aboutinstagram.com/blogiannouncements/introducing-web-embedding-instagrarr j1   -   0                 Case 1:19-cv-09617-KPF Document 67-21 Filed 06/21/21 Page 2 of 4
                                                                                                       Introducing Web Embeddin...                                                               Cal       0
5®



                                                                                                                                                O
                                                                                                                                                                                        Log in




         Introducing Web Embedding Instagram Content on Websites
                                                                                                                                       0 July 10, 2013




                                                                                    Today, we're excited to introduce web embedding for Instagram content and
                                                                                    bring you an easy way to add Instagram photos and videos to the stories you
                                                                                    want to tell.
                                                                                                                                                                                               1°:32AM
     P    [0]              oft     •       lee                             •       40                                                                                                    5;1   1/27/2021
                                                                                                                                                                                               NEWS000099
mtps:llaboutindagram.commiovannouncementsfintroducin
                                                 g_web_embeddin
                                                            g_instagrarr   - c                 Case
                                                                                 Introducing Web     1:19-cv-09617-KPF
                                                                                                 Embeddin... x           Document 67-21 Filed 06/21/21 Page 3 of 4




                                                                                                                            O
                                                                   Now, when you visit an Instagram photo or video page on your desktop web
                                                                   browser, you'll see a new share button on the right side of your photo (just under
                                                                   the comments button). Click the button to see the embed code. Copy the block
                                                                   of text it gives you and paste it into your blog, website or article. When you hit
                                                                   publish, the photo or video will appear.

                                                                   As always, you own your photos and videos, and we want to make sure that's
                                                                   understood no matter where your content appears. Whether you want to embed
                                                                   your video on your blog or a friend wants to feature your photo on a website,
                                                                   everyone will clearly see that your content belongs to you. Your embedded photo
                                                                   or video appears with your Instagram username, and clicking on the Instagram
                                                                   logo will take people to your page on Instagram.com where they can discover
                                                                   more of your photos and videos.

                                                                   Is your content private? Then nothing has changed. Embed code is only available
                                                                   to those whose photos and videos are public.

                                                                   For more information about web embedding, check out the Instagram Help
                                                                   Center.




                                                                                                                                                                     NEWS000100
    httpsllabout.instagram.corniblogiannouncements/introducing-web-embedding-instagrarr   ,o-ra   ES Introducing WebCase  1:19-cv-09617-KPF
                                                                                                                     Embeddin...
                                                                                                                                 01
                                                                                                                                              Document 67-21 Filed 06/21/21 Page 4 of 4




                                                                                                                                                 O
                                                                                                                                                                                          Log in




                                     RELATED ARTICLES


                                     Check out more announcements about product




                                                                                                                                                                                                 1003      ,—,
p             In*              •       Ka                               E                                                                                                                   '1*) 1272021
                                                                                                                                                                                               NEWS000101
